DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on 01/22/2021.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,048,850. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,048,850. An electronic apparatus, control a display device to display a first parameter-setting image that relates to at least a first parameter related to imaging, wherein the first parameter-.




Claim 1.  A first information processing apparatus, comprising: one or more processors configured to: control a display device to display a through-the-lens image;
create a plurality of parameter-setting images; 
control the display device to display a first parameter-setting image of the plurality of parameter-setting images, wherein the first parameter-setting image is displayed on the through-the-lens image in a superimposed manner;
 control the display device to display a parameter-setting image indicator, wherein the parameter-setting image indicator indicates a parameter-setting image currently displayed from the plurality of parameter-setting images;
switch control the display of the first parameter-setting image with-device to display a second parameter-setting image of the plurality of parameter-setting images based on a parameter-setting image switching operation; and change a type of processing that relates to at least a second parameter related to imaging based on the, wherein the second parameter-setting image is associated with the first parameter-setting image switching operation.


Claim 1. An electronic apparatus, comprising: one or more processors; and a memory configured to store instructions, wherein the one or more processors are configured to execute the instructions to: control a display device to display a first parameter-setting image that relates to at least a first parameter related to imaging, wherein the first parameter-setting image comprises a graph and an indicator point, wherein the indicator point corresponds to an input from a user, and wherein a first value of the at least first parameter related to imaging is based on a location of the indicator point in the graph; 
and control, based on the location of the indicator point, the display device to display a second parameter-setting image that relates to at least a second parameter related to imaging.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Application Publication 2010/0296806) in view of SEO et al. (US Patent Application Publication No. 2010/0296806). 
Regarding claims 1 and 18, Watanabe discloses a first information processing apparatus, comprising [see figure 1]: one or more processors; [see par. 0039, image photography mode shutter speed, image processing] configured to: 

	SEO discloses  change a  type of processing that relates to at least a second parameter related to imaging based on the, wherein the second parameter-setting image is associated with the first parameter-setting image [SEO, figures 1 and 2A-2G- 0044, 0047, 0109; an image-capture characteristic value of each of a first image capture characteristic corresponding to a first axis of the graph and a second image capture characteristic corresponding to a second axis of the graph within a predetermined range of the image-capture characteristic values]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Watanabe and SEO before the affective filing date of the claimed invention to modify, camera control method of Watanabe to include image photographing system, as taught by SEO, with a reasonable expectation of success. The motivation is performing a control of displaying a graph for setting-parameter image and setting aperture value and shutter speed relating to photo imaging [Watanabe; see paragraph 0044, 0049].
Regarding claim 18 is rejected the same rationale.
Regarding claim 21, Watanabe discloses wherein the parameter-setting image switching operation is a flick operation [see paragraph 0049; finger F is moved in a state of touching, the scene icon 262 is displayed as moving together with movement of the finger].
Regarding claim 22, Watanabe discloses wherein the parameter-setting image switching operation is a finger flick operation in one of a left direction or a right direction [see paragraph 0050 and figures 5-6.

	Regarding claim 24, SEO discloses wherein the type of processing related to the imaging includes at least one of display a first image generated by the second information processing apparatus, display a second image associated with the first information processing apparatus, or transmit control information related to the imaging to the second information processing apparatus [see paragraph 0111, 0114; image-capture; set or change the photographing situation such as night scene, landscape].
	Regarding claim 25, Watanabe discloses further comprising an imaging unit, wherein the control information related to the imaging includes setting information for the imaging unit [see figure 2, parameter setting image].
	Regarding claim 26, SEO discloses wherein the control information related to the imaging includes information of a shooting mode of the first information processing apparatus [see figure 1-2A; imaging with camera shooting mode].
	Regarding claim 27, SEO discloses wherein the communication device is further configured to receive an image from the second information processing apparatus [see paragraph 0038, 0045 and figure 7].
	Regarding claim 28, Watanabe discloses wherein the one or more processors are further configured to control the display device to display a shooting parameter display image on the first parameter-setting image [see paragraph 0034, 0038].

Regarding claim 30, Watanabe discloses an information processing method, comprising: [see figure 1]: in an information processing apparatus: 
controlling a display device (26) to display a through-the-lens image [see paragraph 0028, 0030, 0044 and figure 4 ; displayed as superimposed on a through image the graph relating to the parameters is superimposed on the through image, and displayed on the display unit 26]; 
creating a plurality of parameter-setting images; [see par. 0039, image photography mode shutter speed, image processing] configured to create a plurality of parameter-setting images; [see paragraph 0010, 0011 and figure 2; displaying graph correspond to a photographic scene], controlling a display device to display a first parameter-setting image of the plurality of parameter-setting images, wherein the first parameter-setting image is displayed on the through-the-lens image in a superimposed manner; [see paragraph 0044, 0046 and figures 2, 4-5;  displayed as superimposed on a through image the graph relating to the parameters is superimposed on the through image, and displayed on the display unit 26 which corresponding to image and a scenery icon 262 is displayed at a position on the graph 261 corresponding to the aperture value and the shutter speed which are stored as parameters for "scenery" of the photographic scene. The vertical and horizontal lines intersecting perpendicularly with each other are displayed on the scenery icon] controlling the display device to display a parameter-setting image indicator, wherein the parameter-setting image indicator indicates a parameter-setting image that is currently displayed from the plurality of parameter-setting images; [see paragraph 0031, 0066; switching from a through image photography mode to a still image 
	SEO discloses  changing a type of processing that relates to at least a second parameter related to imaging based on the, wherein the second parameter-setting image is associated with the first parameter-setting image [SEO, figures 1 and 2A-2G- 0044, 0047, 0109; an image-capture characteristic value of each of a first image capture characteristic corresponding to a first axis of the graph and a second image capture characteristic corresponding to a second axis of the graph within a predetermined range of the image-capture characteristic values]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Watanabe and SEO before the affective filing date of the claimed invention to modify, camera control method of Watanabe to include image photographing system, as taught by SEO, with a reasonable expectation of success. The motivation is performing a control of displaying a graph for setting-parameter image and setting aperture value and shutter speed relating to photo imaging [Watanabe; see paragraph 0044, 0049].


Response to Arguments
Applicant's arguments filed on 01/26/21 have been fully considered but they are not persuasive. 
Claims 1, 18 and 21-30 are discussed as above.
On pages 7-8 of the remarks, Applicant argues that Watanabe and SEO do not teach or suggest “..control a display device to display a through-the-lens image..”. Examiner respectfully disagree, Watanabe broadly discloses “..displayed as superimposed on a through image the graph relating to the parameters is superimposed on the through image, and displayed on the display unit 26, 261.  In light of the description (figure 4), which corresponding to “control a display device (26) to display a through-the-lens image’; therefore, this claim will be interpreted accordingly.
On pages 7-8 of the remarks, Applicant argues that Watanabe and SEO do not teach or suggest “.. wherein the first parameter-setting image is displayed on the through-the-lens image in a superimposed manner..”. Examiner respectfully disagree, Watanabe discloses “..the graph relating to the parameters is superimposed on the through image, in FIG. 4 is displayed as superimposed on the through image and a graph in which other parameters have been configured is superimposed on the through image and displayed by the display unit 26.  In light of the description (figure 4), which corresponding to “first parameter setting images superimposed image device and the control unit (26, 261) can transparently display an image to be superimposed on a display unit’; therefore, this claim will be interpreted accordingly.

Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171